Title: From Thomas Jefferson to John Dobson, 5 December 1791
From: Jefferson, Thomas
To: Dobson, John



Sir
Philadelphia Dec 5. 1791.

The preceding letter was written when I was in Virginia and was taking the best measures in my power to make paiments to you. Blanks were left in it for the date and the sum to be remitted to you from hence, to be filled up on my arrival here, in October, when I expected to have found all my tobo. of 1790. arrived here. In this I was disappointed, but expecting it daily, I put off writing. Your letter of the 16th of Nov. came to my hands a week ago, and this is the first moment it has been in my power to answer it. Instead of waiting to remit the whole 800 dollars together, I have concluded to send now the 650. dollars which are in hand and the remaining 150. Doll. on the arrival of the rest of the tobo. (about 5. or 6. hhds.). Be assured, Sir, it has not been in my power to do any thing more, and that I have been faulty in nothing but in not informing you of the cause of my delay. For this you would excuse me were you to see how every hour of my time is employed. It is moreover known to you that these bonds to Farrell & Jones were given in arrangement of an old affair, and under special expectations and contracts which subjected them to delays of paiment. I am sincerely sorry for any inconvenience they may have brought on you. You shall hear from me on the receipt of my tobo. You know of course that the inclosed bank post bill will be paid by the Collector at Richmond. I am with much esteem, Sir, your mo. obedt. hbl. servt,

Th: Jefferson

